DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the computing unit is adapted to compute the data for displaying the 3D image of the virtual object in a correct location relative to the real object.” Is the “a correct location” the same or different than the aforementioned “a correct location” in claim 1? Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claims 4, 10, 11, 13, 18, and 19 are rejected similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pub. No. 2016/0148430).
Consider claim 1. Lin et al. teaches a system for displaying a three-dimensional (3D) image of a virtual object in a correct location relative to a real object (paras. 0047-0050 describe displaying a 3D image of a virtual object in a correct location relative to a real object), comprising: a display for displaying a 3D image of a virtual object (para. 0047 describes displaying a 3D environment image corresponding to the real-world environment); a location measurement unit for determining a location of a feature of a real object relative to the display (para. 0048 describes determining the relative size and location of the 3D model relative to the real-world object); and a computing unit for computing data for use by the display for displaying the 3D image of the virtual object (fig. 1 shows a computing unit for computing data for use by the display for displaying the 3D image of the virtual object); wherein the computing unit is adapted to compute the data for displaying the 3D image of the virtual object in a correct location relative to the real object (para. 0048 describes determining the relative size and location of the 3D model relative to the real-world object); and the display is configured to display a plurality of different points in the 3D image of the virtual object as focused at a plurality of respective different distances from a viewer using the display (paras. 0046-0048 describe displaying a plurality of different points in the 3D image of the virtual object as focused at a plurality of respective different distances from a viewer).
Claims 4, 6-8, 13, and 18 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2016/0148430) in view of Official Notice.
Consider claim 2. Lin et al. teaches all claimed limitations as stated above, except wherein the display comprises a Head Mounted Display (HMD).
However, the examiner takes official notice that a head mounted display is well known in the art.
Therefore, it would been obvious to one with ordinary skill in the art wherein the display comprises a Head Mounted Display (HMD), in order to reflect projected images.
Claims 14-17 are rejected using similar reasoning as corresponding claims above.

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2016/0148430) in view of Gelman et al. (US Pub. No. 2016/0147308).
Consider claim 5. Lin et al. teaches all claimed limitations as stated above, except the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object.
However, Gelman et al. teaches the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object (para. 0187 describes generating a 3D image floating in the air).
Therefore, it would been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object, in order to transform hand or tool gestures to user-interface commands as suggested by the prior art.
Consider claim 9. Lin et al. teaches all claimed limitations as stated above, except the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image space.
However, Gelman et al. teaches the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image space (para. 0187 describes generating a 3D image floating in the air, allowing a user’s hands to be placed in the same space as the 3D image).
Therefore, it would been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image space, in order to transform hand or tool gestures to user-interface commands as suggested by the prior art.
Claim 20 is rejected using similar reasoning as corresponding claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484